Case: 4:18-cv-00423-HEA Doc. #: 164 Filed: 09/30/19 Page: 1 of 3 PageID #: 4340



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

MAJOR BRANDS, INC.,                                  )
                                                     )
       Plaintiff,                                    )
                                                     )
v.                                                   )       Case No. 4:18-cv-00423-HEA
                                                     )
MAST-JÄGERMEISTER US, INC., et al.,                  )
                                                     )
       Defendants.                                   )

                            PLAINTIFF MAJOR BRANDS, INC.’S
                            MOTION FOR PROTECTIVE ORDER

       COMES NOW Plaintiff Major Brands, Inc. (“Major Brands”), by and through its counsel

of record, and pursuant to Federal Rule of Civil Procedure 26(c), respectfully requests that this

Court issue a protective order limiting the scope of Major Brands’ Corporate Representative

Deposition to forbid as irrelevant questions relating to Major Brands’ relationship suppliers other

than Jägermeister and questions relating to Major Brands’ ownership and efforts to sell or transfer

any ownership interests. As grounds therefor, Major Brands states as follows:

       1.       On September 6, 2019, Defendants served a 30(b)(6) Notice of Deposition on

Major Brands.

       2.       Major Brands promptly objected to many of the noticed topics, detailing its

objections in correspondence provided to Defendants on September 13, 2019. The parties

thereafter met and conferred on September 17, 2019.

       3.       The parties were able to resolve many of the disputed topics, and Defendants served

a revised Notice reflecting the revised topics the parties had negotiated on September 17. Further

efforts by Major Brands to narrow the dispute were rejected by Defendants on September 27.

There remains a fundamental dispute on the proper scope of discovery in this case that prevents
Case: 4:18-cv-00423-HEA Doc. #: 164 Filed: 09/30/19 Page: 2 of 3 PageID #: 4341



resolution of several deposition topics. Namely, while Major Brands contends that whether or not

it has a franchise relationship with Jägermeister is determined by its relationship with

Jägermeister, Defendants contend that they should be permitted to probe into Major Brands’

relationship with any of its other suppliers. Defendants also contend that they should be permitted

to delve into Major Brands’ ownership and efforts to sell or transfer any ownership interests, even

though Major Brands’ ownership is wholly irrelevant to any of the claims or defenses in this action.

        4.      Under Federal Rule of Civil Procedure 26(c), “[t]he court may, for good cause,

issue an order to protect a party or person from annoyance, embarrassment, oppression, or undue

burden or expense, including” “forbidding inquiry into certain matters, or limiting the scope of

disclosure or discovery to certain matters . . . .”

        5.      Rule 26(b) limits the scope of discovery to matters that are “relevant to any party’s

claim or defense and proportional to the needs of the case . . . .”

        6.      As set forth further in Major Brands’ Memorandum in Support of this Motion, filed

contemporaneously herewith and incorporated herein by reference, Major Brands’ relationship

with other suppliers is wholly irrelevant to any of the claims or defenses in this matter. In short,

whether Major Brands and Jägermeister had a franchise relationship—whether there was a

community of interest and trademark license between them—is determined by that relationship,

not by any relationship Major Brands had with any of its other suppliers. Further, Major Brands’

ownership is also wholly unrelated to any of the claims or defenses in this action.

        7.      The undersigned counsel certifies that counsel for Major Brands has met and

conferred by telephone with counsel for Defendants on September 17, 2019 in the attempt to

resolve this dispute without court intervention, but that attempt has been unsuccessful.




                                                      2
Case: 4:18-cv-00423-HEA Doc. #: 164 Filed: 09/30/19 Page: 3 of 3 PageID #: 4342



       WHEREFORE, Plaintiff Major Brands, Inc. prays that this Court issue a Protective Order

directing that the deposition of Major Brands’ corporate representative(s) be limited as described

in this motion, and providing such other and further relief as the Court deems just and proper.


                                              Respectfully submitted,


                                               LEWIS RICE LLC


Dated: September 30, 2019                       By: /s/ Evan Z. Reid
                                                 Richard B. Walsh, Jr., #33523
                                                 Evan Z. Reid, #51123
                                                 Oliver H. Thomas, #60676
                                                 Sarah A. Milunski, #65112
                                                 600 Washington Avenue, Suite 2500
                                                 St. Louis, Missouri 63101
                                                 (314) 444-7660
                                                 (314) 612-7660 facsimile
                                                 rwalsh@lewisrice.com
                                                 ereid@lewisrice.com
                                                 othomas@lewisrice.com
                                                 smilunski@lewisrice.com

                                             Attorneys for Plaintiff Major Brands, Inc.




                                                3
